  8:18-cv-00495-RFR-CRZ Doc # 56 Filed: 09/13/21 Page 1 of 1 - Page ID # 115




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

CANDACE A. WHITE,

                    Plaintiff,                               8:18CV495

      vs.
                                                               ORDER
UNITED      HEALTHCARE           SERVICES,
INC.,

                    Defendant.


      After conferring with counsel,

      IT IS ORDERED:

       1)     Defendant’s expert witness deadline is extended to 21 days
following Plaintiff’s anticipated disclosure of medical and mental health records
and the social security record arising from her application for social security
disability benefits.

       2)       The jury trial of this case is set to commence before Robert F. Rossiter,
Jr., Chief United States District Judge, in Courtroom 4, Roman L. Hruska
Federal Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 9:00 a.m. on
February 14, 2022, or as soon thereafter as the case may be called, for a duration of
five (5) trial days.This case is subject to the prior trial of other civil cases as may
be scheduled for trial before this one.                Jury selection will be held at the
commencement of trial.
      3)     The Pretrial Conference is scheduled to be held before the undersigned
magistrate judge on January 25, 2022 at 1:00 p.m., and will be conducted by internet
conferencing. Conferencing instructions will be email to counsel prior to the
pretrial conference. The parties’ proposed Pretrial Conference Order and Exhibit
List(s) must be emailed to zwart@ned.uscourts.gov, in Word format, by 5:00 p.m. on
January 21, 2022.
      4)     All other case progression deadlines are unchanged.

      September 13, 2021.                      BY THE COURT:
                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
